If the defendant, within twenty days, files a bond in the penalty of six hundred dollars with two sufficient sureties, conditioned for the payment of any judgment *925that may be recovered against him herein, and pays all costs made since the answer was served, and ten dollars costs of motion, the order is reversed, and his motion to open the default granted, without costs in this court; otherwise, order is affirmed, with ten dollars costs and disbursements. All concurred, except Lyon, J., not voting.